DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-15 are presented for examination.

Drawings Objections
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,951,458 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because set forth below.

Claim 1 of the above patent contains every element of claim 1 of the instant application.
Claim 2 of the above patent contains every element of claim 2 of the instant application.
Claim 3 of the above patent contains every element of claim 3 of the instant application.
Claim 4 of the above patent contains every element of claim 4 of the instant application.
Claim 5 of the above patent contains every element of claim 5 of the instant application.
Claim 6 of the above patent contains every element of claim 6 of the instant application.
Claim 7 of the above patent contains every element of claim 7 of the instant application.
Claim 8 of the above patent contains every element of claim 8 of the instant application.
Claim 9 of the above patent contains every element of claim 9 of the instant application.
Claim 10 of the above patent contains every element of claim 10 of the instant application.
Claim 11 of the above patent contains every element of claim 11 of the instant application.
Claim 12 of the above patent contains every element of claim 12 of the instant application.
Claim 13 of the above patent contains every element of claim 13 of the instant application.
Claim 14 of the above patent contains every element of claim 14 of the instant application.
Claim 15 of the above patent contains every element of claim 15 of the instant application.

Claims 1-15 of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

4.	Claim(s) 1-15 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krishnamurthy et al. (hereafter, “Krishnamurthy”), US 2012/0054770 A1.

Regarding claim 1, Krishnamurthy teaches a computer cluster arrangement for processing a computation task, comprising: 
a plurality of hardware computation nodes (i.e., accelerators 104/accelerator processors 116), a plurality of hardware boosters (i.e., server system(s) 102/processors 114) and a resource manager (i.e., workload manager), the plurality of computation nodes and the plurality of boosters each interfacing a communication infrastructure (i.e., network 108) (i.e., Figs 1-2 and page 3 paragraph [0033], and page 6 paragraph [0052]);
 the resource manager being arranged to assign a selected hardware booster of the plurality of boosters to a first computation node of the plurality of hardware computation nodes for computation of a part of the computation task (i.e., Fig. 9, page 3 paragraph [0035], page 4 paragraph [0042], page 5 paragraph [0047],  and  page 8 paragraph [0070]), and 
wherein the resource manager is arranged to provide assignment information to the first hardware computation node after the assignment of the selected hardware booster so as to enable the first hardware computation node to output the part of the computation task to the assigned selected hardware booster under control of the first hardware computation node (i.e.,  OpenCL calls 517 made to the accelerators104 for performing a workload can be satisfied by the pseudo cross-platform parallel programming devices 514, 516, 518 at the server system 102, Figs 1 and 5 and pages 6-7 paragraph [0055]).

Regarding claim 2, Krishnamurthy teaches the computer cluster system according to claim 1, wherein the resource manager is arranged to perform said assignment of the selected hardware booster to the first hardware computation node as a function of a predetermined assignment metric (i.e., page 5 paragraph [0047]), the assignment being static at a start of processing of the computation task and a dynamic assignment during processing of the computation task (i.e., page 5 paragraph [0047]). 

Regarding claim 3, Krishnamurthy teaches the computer cluster system according to claim 2, wherein the resource manager is arranged to perform the dynamic assignment in response to specific computation task characteristics (i.e., page 5 paragraph [0047]). 
Regarding claim 4, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said predetermined assignment metric is formed according to at least one of a group of metric specification techniques, said group of metric specification techniques comprising: a temporal logic, an assignment matrix, an assignment table, a probability function, and a cost function (i.e., page 5 paragraph [0047]). 

Regarding claim 5, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said predetermined assignment metric is specified as a function of at least one of a group of assignment parameters, said group of assignment parameters comprising: resource information, cost information, complexity information, scalability information, a computation log record, compiler information, priority information, and a time stamp (i.e., page 5 paragraph [0047]). 
Regarding claim 6, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said assignment of the selected hardware booster to the first hardware computation node triggers at least one of a group of signals, said group of signals comprising: a remote procedure call, a parameter handover, and a data transmission (i.e., page 3 paragraph [0035]). 
Regarding claim 7, Krishnamurthy teaches the computer cluster system according to claim 1, wherein each hardware computation node of the plurality of computation nodes and each hardware booster of the plurality of hardware boosters respectively interfaces said communication infrastructure via an interfacing unit (i.e., Fig. 1). 
Regarding claim 8, Krishnamurthy teaches the computer cluster system according to claim 7, wherein said interfacing unit comprises at least one of a group of components, said group of components comprising: a virtual interface, a stub, a socket, a network controller, and a network device (i.e., page 2 paragraph [0026]). 
Regarding claim 9, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said communication infrastructure comprises at least one of a group of components, said group of components comprising: a bus, a communication link, a switching unit, a router, and a high speed network (i.e., page 2 paragraph [0026]). 
Regarding claim 10, Krishnamurthy teaches the computer cluster system according to claim 1, wherein each hardware computation node of the plurality of computation nodes comprises at least one of a group of components, said group comprising: a multi-core processor, a cluster, a computer, a workstation, and a multi-purpose processor (i.e., Fig. 2). 
Regarding claim 11, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said selected hardware booster comprises at least one of a group of components, said group of components comprising: a many-core processor, a scalar processor, a co-processor, a graphical processing unit, a cluster of many-core processors, and a monolithic processor (i.e., Fig. 2 and page 3 paragraph [0032]). 
Regarding claim 12, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said resource manager is arranged to update said predetermined assignment metric during computation of said computation task (i.e., page 4 paragraph [0042]). 

Regarding claim 13, Krishnamurthy teaches the computer cluster system according to claim 1, wherein the resource manager is arranged to detect computing capacities of the plurality of boosters and computation task requirements of a computation node of the plurality of computation nodes, and to perform an assignment of a selected one or more boosters of the plurality of boosters to provide required capacities to the hardware computation node (i.e., page 5 paragraph [0049]). 
Regarding claim 14, this claim recites a method performed by a computer cluster system claim 1, discussed above, same rationale of rejection is applicable.

Regarding claim 15, Krishnamurthy teaches the method of claim 14, wherein the first computation node is included in the at least one computation node (i.e., Fig. 1).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OANH DUONG/Primary Examiner, Art Unit 2441